Citation Nr: 0108568	
Decision Date: 03/23/01    Archive Date: 03/29/01

DOCKET NO.  00-06 714	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an effective date prior to February 18, 
1997, for service connection for post-traumatic stress 
disorder (PTSD).

2.  Evaluation of coronary artery disease, post-operative 
bypass surgery, currently rated 30 percent disabling.


ATTORNEY FOR THE BOARD

M. Salari, Counsel



INTRODUCTION

The veteran served on active duty service from December 1965 
to October 1967.  This appeal comes before the Board of 
Veterans' Appeals (Board) from a rating decision from the St. 
Petersburg, Florida Department of Veterans Affairs (VA) 
Regional Office (RO).  

The Board observes that the veteran, in a May 9, 2000 
statement, indicated that he was represented by Veterans of 
Foreign Wars (VFW).  However, in a May 17, 2000 letter, VFW 
advised the VA that they cannot represent the veteran and 
that the veteran had been advised of such.

The issue pertaining to the evaluation of the veteran's 
coronary artery disease is addressed in the REMAND portion of 
this decision.  Although this issue originated as entitlement 
to service connection for coronary artery disease, service 
connection has been granted, and thus the Board has continued 
this issue as entitlement to an increased evaluation.  The 
veteran is not prejudiced by the naming of this issue.  The 
Board has not dismissed any issue and the law and regulations 
governing the evaluation of disabilities is the same 
regardless of how the issues have been phrased.  It also 
appears that the Court has not provided a substitute name for 
this type of issue.  See Fenderson v. West, 12 Vet. App. 119 
(1999).   


FINDING OF FACT

The veteran's original claim for service connection for PTSD 
was received by the RO on February 18, 1997; no prior claims, 
formal or informal, for entitlement to service connection for 
PTSD are of record.



CONCLUSION OF LAW

An effective date prior to February 18, 1997 for the award of 
service connection for PTSD is not warranted.  38 U.S.C.A. § 
5110 (West 1991); 38 C.F.R. §§ 3.1, 3.150, 3.151, 3.155, 
3.400 (2000).  


REASONS AND BASES FOR FINDING AND CONCLUSION

At the outset, the Board notes that there was a significant 
change in the law during the pendency of this appeal.  
Specifically, on November 9, 2000, the President signed into 
law the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (2000).  This law redefines 
the obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The RO has met its duty to assist the 
veteran in the development of these claims under the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  By virtue of the Statement of the Case and the 
Supplemental Statement of the Case issued during the pendency 
of the appeal, the veteran were given notice of the 
information and evidence necessary to substantiate the claim.  
The RO made reasonable efforts to obtain relevant records 
adequately identified by the veteran, in fact, it appears 
that all evidence identified by the veteran relative to this 
claim has been obtained and associated with the claims 
folder.  

The veteran asserts that he filed a claim for service 
connection for PTSD in 1990 and requests entitlement to an 
earlier effective date.  He also states that in 1992, he sent 
VA papers in reference to PTSD.

Unless otherwise specifically provided in Chapter 51 of Title 
38 of the United States Code, the effective date of an award 
based on an original claim shall be fixed in accordance with 
the facts found, but shall not be earlier than the date of 
application therefor.  38 U.S.C.A. § 5110(a) (West 1991).  
The effective date of an award of disability compensation to 
a veteran shall be the day following the date of discharge or 
release if application therefor is received within one year 
from such date.  38 U.S.C.A. § 5110(b)(1) (West 1991).  The 
implementing regulation is 38 C.F.R. § 3.400(b)(2)(i) (2000).  

Under these provisions, a specific claim in the form 
prescribed by the Secretary of VA must be filed in order for 
disability benefits to be paid to any individual under the 
laws administered by the VA.  38 U.S.C.A. § 5101 (a); 5110 
(West 1991); 38 C.F.R. § 3.151 (2000).  Furthermore, the 
regulations provide that a claim by a veteran for 
compensation may be considered to be a claim for pension; and 
a claim by a veteran for pension may be considered to be a 
claim for compensation.  The greater benefit will be awarded, 
unless the claimant specifically elects the lesser benefit.  
38 C.F.R. § 3.151 (2000).  

Any communication or action indicating an intent to apply for 
one or more benefits under the laws administered by VA from a 
claimant may be considered an informal claim.  Such informal 
claim must identify the benefit sought.  Upon receipt of an 
informal claim, if the formal claim has not been filed, an 
application form will be forwarded to the claimant for 
execution.  If received within one year from the date it was 
sent to the claimant, the claim will be considered filed as 
of the date of the receipt of the informal claim.  38 C.F.R. 
§ 3.155 (2000).  The requirement for execution of a formal 
application is significant and that benefits can be paid only 
if the veteran files the form specified by the Secretary.  
See Wells v. Principi, 3 Vet. App. 307 (1992).  Unless an 
exception provides otherwise, an award of VA benefits may not 
have an effective date earlier than the date the RO received 
the particular formal application for which the benefits were 
granted.  38 U.S.C.A. § 5110(a) (West 1991); Washington v. 
Gober, 10 Vet. App. 391 (1997).

The record indicates that the veteran was discharged from 
active duty service in October 1967.  The record reveals that 
the veteran filed a claim for and received educational 
benefits under Title 38 U.S.C. Chapter 34 in 1968 and again 
in 1975.  Additionally, the claims folder contains a 
telephone control slip, dated in October 1991, indicating 
that the veteran contacted the Miami medical center.  In the 
section referring to the type of action required, "service 
data" and "s/c data" were checked.  However, there is no 
information on this control slip which would indicate that 
the veteran requested entitlement to service connection for 
PTSD.  The Board notes that VA medical records indicate that 
in January 1992, the veteran was seen for complaints of 
insomnia, nightmares, and anxiety, and was referred for a 
mental hygiene evaluation.  An evaluation report dated in 
March 1992 found that he did not exhibit symptoms of PTSD; he 
was referred to the mental health clinic for treatment and 
evaluation of adjustment disorder.  A mental health clinic 
note, also dated in March 1992, indicates that he was not 
service connected and that he was therefore not eligible for 
outpatient psychiatry.  Thus, it appears from the evidence of 
record that the veteran sought mental health treatment in 
1991-1992, and was denied such treatment due to his 
nonservice-connected status.  The record does not indicate, 
however, that he filed a claim for service connection for 
PTSD at that time.  

The veteran filed a claim for pension benefits in April 1996.  
The application form (VA Form 21-526) gave him the option to 
indicate whether he was filing for "compensation only," 
"pension only," or "both compensation and pension."  The 
specified pension only.  In addition, it is specifically 
noted that on his application for pension in April 1996, he 
specifically indicated that he had never filed a claim for 
disability compensation or pension with VA.  While the 
regulation provides that a claim for pension may be 
considered a claim for compensation, the Board notes that the 
veteran's April 1996 application asked for pension benefits 
only.  Moreover, the disabilities listed on his application 
for pension did not include PTSD or any psychiatric disorder.  
Thus, the Board does not construe the April 1996 claim for 
pension as a claim for service connection for PTSD.  

On February 18, 1997, the veteran filed a claim for service 
connection for PTSD; there is no indication in the evidence 
of record that a prior claim for service connection was 
filed.  The evidence of record does not indicate that there 
is any document, dated prior to February 18, 1997, requesting 
determination of entitlement or evidencing a belief in 
entitlement to service connection for PTSD.  As discussed 
above, absent evidence of a prior informal claim followed by 
a completed application within one year of the informal claim 
prior to the receipt of the claim in February 1997, there is 
no legal basis upon which the Board may establish an 
effective date for the award for service connection for PTSD 
prior to February 18, 1997.  Accordingly, the Board concludes 
that the date of claim for entitlement to service connection 
for PTSD is February 18, 1997, and that entitlement to an 
earlier effective date has not been established.


ORDER

Entitlement to an effective date prior to February 18, 1997, 
for service connection for PTSD is denied.


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-
2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).   

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  Upon review, the Board notes that 
the November 1998 VA examination does not report the 
veteran's METs.  Also, the examination report, as well as 
prior treatment reports, refer to an echocardiogram, 
conducted in 1996, which reportedly showed normal left 
ventricular function.  However, report of the echocardiogram 
is not associated with the claims file.  In addition, the 
veteran has indicated that he receives disability benefits 
from the Social Security Administration (SSA).  The RO should 
ask the veteran whether the SSA records pertain to his 
coronary artery disease, if so, such records should be 
associated with the claims file.  

Accordingly, this claim is REMANDED for the following: 

1.  The RO should take the necessary 
steps to obtain any VA treatment records 
not already associated with the claims 
file, pertaining to the veteran's 
coronary artery disease, dated from 1996 
to the present.  Such records should be 
associated with the claims file.

2.  The RO should provide the veteran 
with the opportunity, or assist the 
veteran in obtaining any pertinent 
private medical records, to include 
medical records from Dr. Tannenbaum.  
Such records should be associated with 
the claims file.

3.  The RO should ask the veteran whether 
his SSA records consist of records (not 
already associated with the claims file) 
pertaining to his coronary artery 
disease.  If so, the RO should take the 
necessary steps to obtain such records.  
The records should be associated with the 
claims file.  

4.  The RO should then schedule the 
veteran for a VA cardiology examination.  
The examiner is to prepare an examination 
report that corresponds to the applicable 
rating criteria, to include providing 
METs values.  All necessary tests should 
be accomplished.  

5.  The veteran is hereby notified that 
it is the veteran's responsibility to 
report for the examination and to 
cooperate in the development of the case, 
and that the consequences of failure to 
report for a VA examination without good 
cause may include denial of the claim.  
38 C.F.R. §§ 3.158 and 3.655 (2000).

6.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  Any binding and 
pertinent court decisions that are 
subsequently issued also should be 
considered.  

7.  Thereafter, the RO should readjudicate 
this claim.  If the benefit sought on 
appeal remains denied, the veteran and the 
veteran's representative, if any, should 
be provided with a supplemental statement 
of the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable law 
and regulations considered pertinent to 
the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.
 
The claims file should then be returned to the Board, if 
otherwise in order.  The veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	CHERYL L. MASON
	Acting Member, Board of Veterans' Appeals



 


